Citation Nr: 1443354	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to March 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

Although the RO implicitly reopened claims of service connection for tinnitus and a psychiatric disability by deciding them on the merits in the November 2008 rating decision, the question of whether new and material evidence has been received to reopen the claims must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  The issues are characterized accordingly.


FINDINGS OF FACT

1.  An unappealed February 2007 rating decision denied the Veteran service connection for tinnitus based essentially on a finding that such disability was not shown to be related to his service.  

2.  Evidence received since the February 2007 rating decision does not tend to show a nexus between the Veteran's tinnitus and his service; does not relate to an unestablished fact necessary to substantiate a claim of service connection for tinnitus; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed December 2003 rating decision declined to reopen a claim of service connection for a variously diagnosed psychiatric disability, that had been based essentially based on a finding that there was no diagnosis of a psychiatric disability related to the Veteran's service.

4.  Evidence received since the December 2003 rating decision includes a diagnosis of a mood disorder related to the Veteran's physical disabilities (which include a service connected skin disorder and laceration); relates to an unestablished fact necessary to substantiate a claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating such claim.

5.  The Veteran's service connected disabilities are reasonably shown to have contributed to cause his mood disorder.  


CONCLUSIONS OF LAW

1.  New and material has not been received and the claim of service connection for tinnitus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156 (2013).

2.  New and material evidence has been received and the claim of service connection for a variously diagnosed psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Secondary service connection for a mood disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims to reopen prior to the initial adjudication of his claims.  A May 2008 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Regarding the request to reopen a claim of service connection for tinnitus, relevant VA and postservice treatment records have been secured.  While the RO inexplicably reopened the claim and secured new VA examinations/medical opinions, the Board observes that the examinations/opinions were not indicated (although, as part of the record they will be considered), as the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any pertinent evidence that remains outstanding with respect to tinnitus.  VA's duty to assist is met. 

Regarding the claim  of service connection for a psychiatric disability, inasmuch as this decision reopens and grants the claim, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  Likewise, as the benefit sought is being awarded, the Veteran is not prejudiced by the Board's proceeding with de novo review upon reopening (i.e., without returning the reopened claim to the RO for their de novo consideration).

Legal Criteria, Factual Background, and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to these claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Claims to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Tinnitus

An unappealed February 2007 rating decision denied the Veteran service connection for tinnitus based on a finding that such disability was not shown to be related to his service.  He did not submit further pertinent evidence in the following year, and the February 2007 rating decision is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the February 2007 Board decision included the Veteran's STRs (which are silent for complaints, findings, treatment, or diagnosis of tinnitus), a March 2006 VA treatment record noting reports of increasing tinnitus, and a July 2006 VA audiology examination report, showing the examiner acknowledged the Veteran's accounts of noise exposure in service and opined that his tinnitus was less likely than not related to his active service.   

As the Veteran's claim of service connection for tinnitus was previously denied on the basis that the disability was unrelated to service, for new evidence received to be new and material, it must relate to such unestablished fact (i.e., tend to relate the Veteran's tinnitus to service).

Evidence received since the February 2007 rating decision includes VA treatment records from November 2006 to September 2011.  These records are new evidence to the extent that they were not previously of record; however, they are not material evidence because they do not show or tend to show a nexus between the Veteran's tinnitus and his active service.  The Veteran has also submitted statements alleging he was exposed to noise trauma in service.  These statements are cumulative evidence, and not new, as he had reported exposure to noise in service in connection with his original claim.  

As was noted above, the RO arranged for September 2008 and August 2009 medical examinations/opinions in this matter.  While the reports of these examinations are new evidence (in that they were not previously part of the record), they are not material evidence.  They do not bear positively on (tend to establish) an unestablished fact necessary to substantiate the claim.  Instead they bear negatively on the unestablished fact, and therefore cannot possibly be considered as reasonably raising a possibility of substantiating the claim.  

No additional evidence showing or suggesting a nexus between the Veteran's tinnitus and his service has been received.  In light of the foregoing, the Board finds that new and material evidence has not been received, and that the claim of service connection for tinnitus may not be reopened.  

Variously Diagnosed Psychiatric Disability

An unappealed December 2003 rating decision declined to reopen a claim of service connection for a psychiatric disability which was previously denied based on a finding that the Veteran was not shown to have a diagnosis of an acquired psychiatric disability that was related to service.  The Veteran did not submit new evidence in the following year.

The evidence of record at the time of the December 2003 rating decision included the Veteran's STRs (which are silent for complaints, findings, treatment, or diagnosis of a chronic psychiatric disability), available postservice treatment records through October 2003 (which are also silent for any treatment or diagnosis of a chronic psychiatric disability), and reports of January 1998 and August 2003 VA examinations, when a chronic psychiatric disability (other than substance abuse and a sleep disorder, which were separately denied service connection and are not presently on appeal), was not diagnosed.

Evidence received since the December 2003 rating decision includes VA treatment records noting a diagnosis of affective disorder, not otherwise specified (see, e.g., January 2011 VA treatment record), and the report of an August 2009 VA examination (when the only Axis 1 diagnosis was a mood disorder NOS [not otherwise specified] "more likely than not related to [the Veteran's] physical health issues".  As the Veteran's physical disabilities include service-connected skin disability and laceration/scar, this evidence shows a diagnosis of a psychiatric disability, and therefore addresses an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability.  As it attributes the psychiatric disability to the Veteran's physical disabilities (which include service-connected disabilities), it tends to relate the diagnosed psychiatric disability to his service, and raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is both new and material and that the claim of service connection for a variously diagnosed psychiatric disability may be reopened. 

Service Connection  for a Psychiatric Disability - de novo review.

The analysis of the claim of service connection for a psychiatric disability proceeds to de novo review.  As was noted above, in light of the determination herein, the Veteran is not prejudiced by the Board's proceeding with such review (without returning the claim to the RO for their de novo consideration upon reopening).

Generally, service connection is warranted for disability due to injury or disease that was incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Furthermore, service connection is warranted for a disability that is proximately due to or a result of a service connected disability.  38 C.F.R. §3.310. Briefly, the elements of a successful secondary service connection claim are evidence of: a current disability (for which secondary service connection is sought); a disability already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran has established service connection for a skin disability (dyshidrotic eczema of the hands, hyperhidrosis of the palms and soles, dermatosis papulosa nigra), rated 30 percent and for a laceration scar of the left hand, rated 10 percent.  On August 2009 VA psychiatric evaluation, the Axis 1 diagnosis was mood disorder NOS.  The examiner stated that the Veteran's mood disorder "is more likely than not related to his physical health issues."  In making this assessment the examiner indicated that the Veteran's medical records were reviewed.  The Board finds no reason to question the competence of the examiner or the validity of the opinion offered.  

Accordingly, the Board is presented with a record that shows that the Veteran has a diagnosis of an Axis 1 psychiatric disability (mood disorder) and that his service connected disabilities contributed to cause the psychiatric disability.  The requirements for establishing secondary service connection are met.  Service connection for a mood disorder is warranted.


ORDER

The appeal to reopen a claim of service connection for tinnitus is denied.

The appeal to reopen a claim of service connection for a psychiatric disability is granted; secondary service connection for a mood disorder is granted on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


